On Application for Rehearing.
GIDEON, J.
In a petition for rehearing appellant insists that we have in effect held that damages may be recovered without proof showing any damages sustained. It seems to be appellant’s contention that the court has indulged in a discussion of the measure of damages, and determined this case on that issue without any reference to whether respond*403ent has sustained any actual damages. Tbe proof showed, and tbe trial court found, that tbe defendant company failed to comply with the contract, in that it did not deliver the stock at the time specified. The court also found the market value of the stock at the date it should have been delivered and the market value at the date it was actually delivered, and, further, that the appellant was advised by respondent at the date of purchase that the stock was intended for resale.
The legal principles or rules of law stated in the former opinion in this case become the law of the case, and binding upon the trial court and on this court in the further consideration of this action. In the former opinion 59 Utah, 456, (204 Pac. at page 98) the court, in referring to the damages that plaintiff was entitled to recover, and after giving the market value at the time defendant contracted to deliver the stock and the market value at the time it was delivered, and that the difference in the market value on those dates constituted the damage sustained, said:
“We know of no other standard of measurement hy which the amount of loss sustained by the plaintiff, under the circumstances, could * * * in justice and fairness be ascertained.”
Complaint is also made that the court failed to consider certain other assignments relating to the exclusion of testi-money. These assignments were not overlooked. As stated in the opinion, if any error was committed, it was not prejudicial, and we did not then, nor do we now, consider that these assignments merit further discussion.
Rehearing denied.
WEBER, C. J., and THURMAN, FRICK, and CHERRY, JJ., concur.